     Case 1:19-cv-00222-ESC ECF No. 9 filed 06/20/19 PageID.28 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STEVEN J. COLE,

       Plaintiff,
                                                  No. 1:19-cv-00222
v
                                                  HON. JANET T. NEFF
CHRIS PREVETTE, Detective Sgt. MSP,
                                                  MAG. ELLEN S. CARMODY
       Defendant.

Steven J. Cole                                    Mark E. Donnelly (P39281)
Plaintiff, Pro Se                                 Assistant Attorney General
4058 Crestview Ln.                                Attorney for Defendant
Muskegon, MI 49442                                Complex Litigation Division
231.286.1441                                      P.O. Box 30736
                                                  Lansing, MI 48909
                                                  517.335.3055
                                                  donnellym@michigan.gov
                                                                                /

                            JOINT STATUS REPORT

       A Rule 16 Scheduling Conference is scheduled for June 25, 2019 at 10:00
a.m., before Hon. Ellen S. Carmody. Appearing for the parties as counsel will be:

      Steven J. Cole, Pro Se Plaintiff
      Mark Donnelly for Defendant


1.    Jurisdiction:

The basis for the Court’s jurisdiction is: Federal question jurisdiction. 28 USC
§1331.

2.    Jury or Non−Jury:
Both parties have demanded a jury.




                                          1
     Case 1:19-cv-00222-ESC ECF No. 9 filed 06/20/19 PageID.29 Page 2 of 7



3.    Judicial Availability:

The parties agree to have a United States Magistrate Judge conduct any and all
further proceedings in the case, including trial, and to order the entry of final
judgment.


4.    Statement of the Case:
Plaintiff: On March 24, 2016 about 9:30am, State Police Officer Detective Sgt.
Chris Prevette, along with three additional state police officers and one Norton
Shores Police officer, knocked on our door and asked if they could come in. My
wife allowed them in. Officer Prevette said they were here to speak to our son
Christopher Cole. My wife told Officer Prevette he was sleeping and she would go
wake him up. Officer Prevette stopped her and said only he could do that. My
wife stood between Officer Prevette and the bedroom door and told officer
Prevette she needed to call her husband. Officer Prevette told her no and nudged
her aside and went to Christopher’s room where he was sleeping without
knocking entered his room, got 6’ from his face and yelled for him to wake up and
that they needed to talk to him out in their car. My son told me the first thing
they said to him when they got out to the car was that they “knew he was gay”
and that they “had enough to bury him”. After a few minutes of talk they said if
he let them look at his computer and they didn’t find anything it would be alright.
As my son knew he had nothing on his computer he said o.k. My son thought he
would be going inside to get his computer for them, but when he got back inside
they were already tearing his room apart and would not let him leave the living
room.

I arrived home around 10 am. Officer Prevette came out to my car, opened the
door and asked “are you Mr. Cole?” I told him I was and Officer Prevette said
come inside and I will tell you what is going on. Officer Prevette then said they
tried to get my wife to call me but that she said she would just let me come home.
As I entered my home my told me she wanted to call me but they had told her no,
she could not call me. Officer Prevette then told me and my wife that Christopher
had given them verbal permission to look at his computer and that it was specific
to his computer. I then asked “What is going on?” Officer Prevette then said that
Google had identified my IP address and SOMEONE had downloaded 6 images of
child pornography from that IP address. I asked Officer Prevette if Google could
be wrong? Officer Prevette then said that Google was a multi-billion dollar
company and did not make mistakes.

Myself, my wife, and my son Christopher were held in my living room under
guard. Every 5 to 7 minutes Officer Prevette would come into the living room and
ask my son to confess. Not one time did he say what the confession was for. Our
guard told us that if we had to use the living room he had to have one foot in the
door, so when my son had to use the bathroom the guard went with him. I went

                                          2
    Case 1:19-cv-00222-ESC ECF No. 9 filed 06/20/19 PageID.30 Page 3 of 7



into the kitchen to see what was going on in the bedroom, I saw the top mattress
help up and Officer Prevette slid his hand over the top of the box spring. Then I
heard the dresser drawers being opened and closed. I knew they were searching
without my permission. Officer Prevette saw me looking, then wanted me to go
out to his car with him so he could tell me what was really going on. In his car
Officer Prevette showed me a piece of paper that read “User theeeldonan
downloaded 6 images at 15:25pm on October 15th 2015 on Google plus pages. I
told Officer Prevette that was not his Google sign on and told him 4 letters were
wrong and it’s missing some numbers. I then got out of Officer Prevette’s car and
he then ran over to me and asked me if I owned a .22 pistol. I said “yes”, and that
it was buried under a mountain of crap in the closet. I returned to my living room
and Officer Prevette returned to the bedroom. He came out again and demanded
a confession from my son and continued on with this for over three hours.

I told Officer Prevette twice that if he believed my son had done something, to
take him and his computer and leave. Officer Prevette ignored me. Ten minutes
later I again told him to take Christopher and his computer and leave my home.
Again Officer Prevette ignored me. 15 minutes later my wife told him to take
Christopher and his computer and GET OUT, and that we would post his bail if
we can afford it. Officer Prevette continued to pursue a confession from my son
saying “Do you want us to keep doing this to your parents?” And “don’t you love
your parents?” that you would let us keep doing this to them.

Finally I told Officer Prevette they were no longer welcome in my home as they
had no warrant. Officer Prevette put his finger in my face and told me “NO, he
was sending a man to get a warrant”. They continued searching and demanding a
confession from my son. Their warrant arrived 30 minutes later. Officer Prevette
then asked Christopher to confess again. Christopher then said “I am done
talking to you”, to which Officer Prevette then said “since Christopher does not
want to cooperate we are going to take everything in our house. They took my
wife’s computer, my computer, Christopher’s computer and my wife’s old laptop
that didn’t work, many Dvd’s but left more than they took. On their way out of
my home they told Christopher he needed to initial a document. They said if he
did not initial it that we would not get any of our belongings back. So Christopher
initialed it and I and my wife witnessed him initial it. It was just after 1 pm
when they left our home.

The next day March 25, 2016 I hired attorney Ryan Maesen. Ryan Maesen called
Officer Prevette that afternoon and was told Officer Prevette says he found one
image on Christopher’s cell phone. We knew this could not be true as
Christopher’s cell phone did not work.

Plaintiff further alleges that he has proof that Officer Chris Prevette has
committed forgery on official documents. My wife left in a state of depression.
My family totally destroyed by Officer Prevette a man with no honor or integrity

                                          3
     Case 1:19-cv-00222-ESC ECF No. 9 filed 06/20/19 PageID.31 Page 4 of 7



that does not mind committing perjury, still I have always been willing to take
two steps backwards if it would help both parties move forward.

Violation of 4th amendment, outrageous behavior, police misconduct.

Defendant: Defendant denies Plaintiff’s factual allegations. He acted lawfully in
entering and searching Plaintiff’s premises and property – either pursuant to
consent or a warrant. In fact, Christopher Cole pleaded guilty to 3 counts of
possessing Child Sexually Abusive Material in violation of MCL 750.145C4A and
one count of using a computer to commit a crime in violation of MCL 752.7973D.
On December 17, 2018 Christopher Cole was sentenced to 5 - 15 years in prison and
was remanded to the custody of the Michigan Department of Corrections.

Defendant denies violating Plaintiff’s 4th Amendment rights and asserts that he is
entitled to qualified immunity.

5.    Prospects of Settlement:
The status of settlement negotiations is: None. Settlement is unlikely at this time.
Plaintiff estimates damages in excess of $40,000.
6.    Pendent State Claims:
This case does not include pendent state claims.

7.    Joinder of Parties and Amendment of Pleadings:

The parties expect to file all motions for joinder of parties to this action and to file
all motions to amend the pleadings by August 1, 2019.

8.    Disclosures and Exchanges:
      (a)    Fed. R. Civ. P. 26(a)(1) requires initial disclosures unless the Court
      orders otherwise. The parties propose the following schedule for Rule
      26(a)(1) disclosures:

      Plaintiff’s initial disclosures by August 1, 2019.
      Defendant’s initial disclosures by August 31, 2019.

      (b)   The Plaintiff expects to be able to furnish the names of Plaintiff's
      expert witness(es) by August 15, 2019. Defendant expects to be able to
      furnish the names of defendant's expert witness(es) by September 13, 2019.

      (c)   It would be advisable in this case to exchange written expert witness
      reports as contemplated by Fed. R. Civ. P. 26(a)(2). Reports, if required,
      should be exchanged according to the following schedule:


                                            4
      Case 1:19-cv-00222-ESC ECF No. 9 filed 06/20/19 PageID.32 Page 5 of 7



             Plaintiff by September 27, 2019.
             Defendant by October 25, 2019.

       (d)   The parties are unable to agree on voluntary production at this time.

9.       Discovery:

The parties believe that all discovery proceedings can be completed by November
30, 2019. The parties recommend the following discovery plan: Plaintiff wishes to
have his expert witnesses inspect the computers seized from his home.

Defendant intends to take the depositions of the Plaintiff, his wife and son.

Defendant also anticipates sending requests to admit, interrogatories and
requests to produce. Defendant is comfortable with the presumptive limitations
set forth in the Rules. Depositions of expert witnesses should only occur after the
deadline for providing a written report, if required.

10.      Disclosure or Discovery of Electronically Stored Information:

The parties do not believe that production of electronically stored information will
be an issue in this case but anticipate working cooperatively should the need
arise. As of today, the parties have not agreed on a plan.

11.    Assertion of Claims of Privilege or Work−Product Immunity After
       Production:

The parties have not agreed on a procedure to address claims of privilege or work
product immunity for items inadvertently produced during discovery, but
Defendant does not believe it will be an issue in this case.

12.    Motions:

The parties acknowledge that a pre−motion conference is required by Judge Neff
before filing any dispositive motion, and no motion papers shall be filed until the
motion has been fully briefed. However, because the parties have consented to a
Magistrate Judge conducting all proceedings in this case, it does not appear this
will be required.

The parties acknowledge that W.D. Mich. L. Civ. R. 7.1(d) requires the moving
party to ascertain whether the motion will be opposed, and in the case of all
nondispositive motions, counsel or pro se parties involved in the dispute shall confer
in a good−faith effort to resolve the dispute. In addition, all nondispositive motions
shall be accompanied by a separately filed certificate.


                                          5
      Case 1:19-cv-00222-ESC ECF No. 9 filed 06/20/19 PageID.33 Page 6 of 7



The following dispositive motions are contemplated by each party:

Defendant anticipates filing a dispositive motion either under Rule 12(c) or 56.
Additionally, Defendant may file a motion asking this Court to order the Plaintiff to
pay the costs of his previously dismissed identical complaint and to stay this matter
until those costs have been paid pursuant to Fed. R. Civ. P. 41(d).

Plaintiff expects to file 3 or 4 undisclosed motions.

The parties anticipate that all pre−motion conference requests will be filed by: not
applicable.

13.    Alternative Dispute Resolution:

In the interest of conserving judicial resources, the parties acknowledge that the
Court will require the parties to participate in some form of Alternative Dispute
Resolution.

The parties recommend that this case be submitted to the following method(s) of
alternative dispute resolution: Settlement Conference with another Magistrate
Judge after dispositive motions have been heard.

14.    Length of Trial:

Counsel estimate the trial will last approximately 2 days total, allocated as follows:
1 day for Plaintiff’s case, 1 day for Defendant’s case.

15.    Electronic Document Filing System:

Counsel are reminded that Local Civil Rule 5.7(a) requires attorneys to file and
serve all documents electronically, by means of the Court’s CM/ECF system, unless
the attorney has been specifically exempted by the Court for cause or a particular
document is not eligible for electronic filing under the rule. The Court expects all
counsel to abide by the requirements of this rule. Pro se parties (litigants
representing themselves without the assistance of a lawyer) must submit their
documents to the Clerk on paper, in a form complying with the requirements of the
local rules. Counsel opposing a pro se party must file documents electronically but
serve pro se parties with paper documents in the traditional manner.

16.    Other:

Set forth any special characteristics that may warrant extended discovery,
accelerated disposition by motion, or other factors relevant to the case:




                                           6
      Case 1:19-cv-00222-ESC ECF No. 9 filed 06/20/19 PageID.34 Page 7 of 7



  Defendant asks this Court to order the Plaintiff to pay the costs of his previously
  dismissed identical complaint and to stay this matter until those costs have been
  paid pursuant to Fed. R. Civ. P. 41(d).

                                                Respectfully submitted,

                                                Dana Nessel
/s/ Steven J. Cole (w/consent)                  Attorney General
Steven J. Cole
Plaintiff, Pro Se
4058 Crestview Lane                             s/ Mark E. Donnelly
Muskegon, MI 49442                              Mark E. Donnelly (P39281)
                                                Assistant Attorney General
                                                Attorney for Defendant
                                                Complex Litigation Division
                                                P.O. Box 30736
                                                Lansing, MI 48909
                                                517.373.6434
                                                donnellym@michigan.gov
                                                P39281




                                            7
